      Case 1:21-cr-00104-ECM-SMD Document 31 Filed 06/17/21 Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF ALABAMA
                             SOUTHERN DIVISION

UNITED STATES OF AMERICA                          )
                                                  )
       v.                                         ) CRIM. CASE NO. 1:21-cr-104-ECM
                                                  )
JUSTIN ANTHONY WELLS                              )

                      MEMORANDUM OPINION and ORDER

       Now pending before the court is Defendant Justin Anthony Wells’ motion to

continue trial (doc. 29) filed on June 16, 2021. Jury selection and trial are presently set

on the term of court commencing on July 12, 2021. For the reasons set forth below, the

court will grant a continuance of the trial pursuant to 18 U.S.C. § 3161(h)(7).

       While the trial judge enjoys great discretion when determining whether to grant a

continuance, the court is limited by the requirements of the Speedy Trial Act. 18 U.S.C.

§ 3161; United States v. Stitzer, 785 F.2d 1506, 1516 (11th Cir. 1986). The Act provides

in part:

       “In any case in which a plea of not guilty is entered, the trial of a defendant
       charged in an information or indictment with the commission of an offense
       shall commence within seventy days from the filing date (and making public)
       of the information or indictment, or from the date the defendant has appeared
       before a judicial officer of the court in which such charge is pending,
       whichever date last occurs.”

18 U.S.C. § 3161(c)(1).

       The Act excludes, however, certain delays from the seventy-day period, including

delays based on “findings that the ends of justice served by taking such action outweigh

the best interest of the public and the defendant in a speedy trial.” 18 U.S.C. §
      Case 1:21-cr-00104-ECM-SMD Document 31 Filed 06/17/21 Page 2 of 2




3161(h)(7)(A). In determining whether to grant a continuance under § 3161(h)(7), the court

“shall consider,” among other factors, whether denial of a continuance would likely “result

in a miscarriage of justice,” or “would deny counsel for the defendant . . . the reasonable

time necessary for effective preparation, taking into account the exercise of due diligence.”

§ 3161(h)(7)(B)(i), (iv).

       Counsel for the Defendant represents to the Court that additional time is necessary

to properly evaluate the Defendant’s mental health and competence.             Because the

Defendant is housed in the Montgomery County Jail, it is difficult to schedule

appointments necessary to complete an extensive evaluation. Consequently, additional

time is necessary to permit the Defendant to obtain an evaluation prior to trial. After

careful consideration, the Court finds that the ends of justice served by granting a

continuance of this trial outweigh the best interest of the public and the Defendant in a

speedy trial. Thus, for good cause, it is

       ORDERED that the motion to continue (doc. 29) is GRANTED, and jury selection

and trial are CONTINUED from July 12, 2021 to the criminal term of court set to

commence on October 4, 2021 at 10:00 a.m. in Montgomery, Alabama. All deadlines tied

to the trial date are adjusted accordingly.

       The United States Magistrate Judge shall conduct a pretrial conference prior to the

October trial term.

       Done this 17th day of June, 2021.

                                            /s/Emily C. Marks
                                    EMILY C. MARKS
                                    CHIEF UNITED STATES DISTRICT JUDGE
